DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 6, 16, 20, 22 thru 25 and 28 thru 31 have been entered into the record.  Claims 2 thru 5, 7 thru 15, 17 thru 19, 21, 26 and 27 have been cancelled.
Response to Amendment
The amendments to Figure 1 and to the specification overcome the drawing and specification objections from the previous office action (2/17/2022).  The drawing and specification objections are withdrawn.
The amendments to the claims overcome the claim objections from the previous office action (2/17/2022).  The claim objections are withdrawn.
The cancelation of claim 8 cause the invoking of 35 U.S.C. 112(f) for claim interpretation to be moot (see the previous office action 2/17/2022).  There are no interpretations under 35 U.S.C. 112(f) for the current pending claims.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/17/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chih Huai Chui, Reg# 75,299 on 5/3/2022.
The application has been amended as follows: In claim 24 lines 1 and 2, delete the phrase “the notification has a broadcasting range, and”.
Allowable Subject Matter
Claims 1, 6, 16, 20, 22 thru 25 and 28 thru 31 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 4/29/2022 to move the previously indicated allowable subject matter into the independent claims, and is the same as stated in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662